internal_revenue_service number release date index number --------------------------------- ------------------------ ------------------------------ department of the treasury washington dc third party communication not applicable_person to contact -------------------- id no -------------- telephone number --------------------- refer reply to cc psi plr-103268-09 date date legend -------------------------------------------- taxpayer -------------------------------------------------------------------- ------------- state ---------------------------------- building ------- year year ------- year ------- year -------- property ------------------------------------ district a ---------------------------------------------- ------ dear -------------------------- this letter responds to a letter submitted by your authorized representative dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an application_for certification of historic status with the united_states department of interior for purposes of claiming rehabilitation tax_credits under sec_47 of the internal_revenue_code according to the facts submitted taxpayer purchased building a residential property in year building is part of property located in state building was built in year and is listed in the national register of historic places building is made up of a sections and is being renovated in a phases building will be used as an apartment condominium property it is represented that phase i of the renovation process began in year and that taxpayer coordinated the historic preservation project with the applicable regulatory agencies including the state office of parks recreation and historic preservation phase i was completed and that portion of plr-103268-09 the property placed_in_service in year phase ii was completed and placed_in_service in year taxpayer failed to file part i of the historic preservation certification application with the department of the interior prior to placing phases i and ii in service because taxpayer was unaware of the requirement for prior approval pursuant to sec_1_48-12 of the income_tax regulations taxpayer believed that since building was already listed on the national register of historic places the filing of part i was not required law and anaylysis sec_47 of the internal_revenue_code provides that the rehabilitation_credit for any taxable_year includes an amount equal to percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that the term certified_historic_structure means any building and its structural_components that i is listed on the national register or ii is located in a registered_historic_district and certified by the secretary of the interior as being of historic significance to the district sec_1_48-12 provides that a building shall be considered to be a certified_historic_structure at the time it is placed_in_service if the taxpayer reasonably believes on that date the building will be determined to be a certified_historic_structure and has requested on or before that date a determination from the department of the interior that such building is a certified_historic_structure within the meaning of the historic_rehabilitation_credit provisions and the department of interior later determines that the building is a certified_historic_structure sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the plr-103268-09 commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer's application will be considered timely filed for purposes of sec_1_48-12 a copy of this letter should be sent to the appropriate service_center with a request that it be attached to taxpayer's amended tax_return for the taxable years ending year and year a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code we are sending a copy of this letter to the sb_se official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer's authorized representative sincerely curt g wilson curt g wilson associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
